       Case 2:21-cv-00320-DLR Document 40 Filed 05/21/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Corey Vasquez,                                      No. CV-21-00320-PHX-DLR
10                 Plaintiff,                            ORDER
11   v.
12   Dan Keen Services Incorporated, et al.,
13                 Defendants.
14
15         Before the Court is Defendants’ motion to quash subpoenas and Plaintiff’s response
16   in opposition. (Docs. 23, 24.) Defendants argue that no subpoenas should issue in this

17   case because, as argued in their motion to dismiss, Plaintiff’s unpaid wage claim is
18   meritless. Fed. R. Civ. P. 45 (d)(3) sets out the circumstances in which quashing or

19   modifying a subpoena is appropriate. The rule does not provide for the quashing of a

20   subpoena merely because a party believes the opposing side’s case has no basis and
21   because a motion to dismiss is currently pending.
22         IT IS ORDERED that Defendants’ motion to quash subpoenas (Doc. 23) is

23   DENIED.

24         Dated this 21st day of May, 2021.

25
26
27
                                                 Douglas L. Rayes
28                                               United States District Judge
